UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7525



TYRONE SHELTON,

                                            Plaintiff - Appellant,

          versus


RONALD ANGELONE; GENE M. JOHNSON, Deputy Di-
rector of the Virginia Department of Correc-
tions; GARY BASS, Chief of Operations for the
Virginia Department of Corrections; RICHARD A.
YOUNG, Western Regional Director for the Vir-
ginia Department of Corrections; GEORGE E.
DEEDS, Warden for Red Onion State Prison;
YVONNE ELSWICK, Assistant Warden of Programs,
Red Onion State Prison; OPERATIONS OFFICER FOR
RED ONION STATE PRISON; J. BENTLEY, Treatment
Program Supervisor at Red Onion State Prison;
R. ROWLETTE, Major, Chief of Security at Red
Onion State Prison; L. FLEMING, Captain of
Security at Red Onion State Prison; D. TAYLOR,
Captain of Security at Wallens Ridge State
Prison; R. PIENTKA, Sergeant; M. MULLINS,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke.    James C. Turk, District Judge.
(CA-99-750-7)


Submitted:   February 24, 2000             Decided:   March 3, 2000
Before MOTZ and KING, Circuit Judges, and BUTZNER, Senior Circuit
Judge.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Tyrone Shelton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Tyrone Shelton appeals the district court’s order denying his

motion for a temporary restraining order and a preliminary in-

junction.   To the extent that Shelton appeals the denial of a tem-

porary restraining order, such denial is not ordinarily appealable.

See Virginia v. Tenneco, Inc., 538 F.2d 1026, 1029-30 (4th Cir.

1976).   Because the case presents no exceptional circumstances, we

decline to review the denial of a temporary restraining order, and

dismiss the appeal as it pertains to that order.     To the extent

that Shelton appeals the denial of injunctive relief, we have re-

viewed the record and the district court’s opinion and find no

abuse of discretion.   Accordingly, we affirm on the reasoning of

the district court. See Shelton v. Angelone, No. CA-99-750-7 (W.D.

Va. Oct. 26, 1999).    We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                            AFFIRMED IN PART AND DISMISSED IN PART




                                 3